Citation Nr: 1136256	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right arm numbness and tingling.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to December 1986 and October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss.  In October 2006, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in March 2007.

The Veteran was scheduled for a Travel Board hearing in July 2008.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In an August 2007 rating decision, the RO denied service connection for bilateral right arm numbness and tingling, chest pain, dizziness, and posttraumatic stress disorder (PTSD).  In September 2007, the Veteran filed an NOD with the August 2007 rating decision.  In a subsequent November 2007 rating decision, the RO granted service connection for an anxiety disorder.  This grant of service connection is a full grant of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, the RO has not issued a statement of the case for the remaining issues.  Because the filing of an NOD initiates appellate review, the claims of entitlement to service connection for right arm numbness and tingling, chest pain, and dizziness must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for right arm numbness and tingling, chest pain, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
FINDINGS OF FACT

1.  An audiometric examination performed in March 2002 prior to the Veteran's entrance to active service indicates a bilateral hearing loss disability for VA purposes existed at the time of his October 2004 entry into active military service.

2.  The competent and probative evidence of record demonstrates that the Veteran's pre-existing bilateral hearing loss underwent a permanent increase in severity during active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Merits of the Claim

The Veteran claims that he had a bilateral hearing loss disability at the time of entrance to his second period of active duty in October 2004 and that this disability was aggravated by his exposure to loud noises, particularly an IED explosion.  He, therefore, believes service connection is warranted on the basis of aggravation.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service- connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The service treatment records are negative for an audiogram at the time of the Veteran's October 2004 entrance to active duty.  However, the Veteran was provided an audiogram in conjunction with a March 2002 periodic examination for his reserve service.  At the Veteran's March 2002 audiogram, pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
40
50
45
LEFT
20
35
45
45

Speech recognition ability was not reported.  Ears and drums were evaluated as normal.

The service treatment and personnel records also include documents indicating that the Veteran was placed on a physical profile in April 2002 due to his hearing deficit.

In light of the March 2002 audiometric evaluation and April 2002 physical profile, the Board finds that the Veteran suffered a bilateral hearing loss disability upon entering service, as noted in the March 2002 examination.  See 38 C.F.R. § 3.385.  As such, the presumption of soundness does not apply with respect to bilateral hearing loss.  See 38 C.F.R. § 3.304(b).  The Board must next turn its consideration to whether the Veteran's pre-existing bilateral hearing loss disability was aggravated by his military service.  As noted above, the presumption of aggravation applies where there is an increase in disability during active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Wagner, supra.

On examination pending service discharge in November 2005, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
45
60
45
LEFT
25
35
40
40

Again, speech recognition ability was not reported.  The examiner also noted that the Veteran had an upper respiratory infection at the time of the hearing test.

The post-service audiometric evidence also includes an April 2006 VA audiogram and October 2006 and March 2007 private audiograms.  At the time of the April 2006 VA examination, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
40
50
30
LEFT
20
30
35
30

The Veteran had speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  Without reviewing the claims file, the April 2006 VA examiner concluded that the Veteran's hearing loss was due to his in-service noise exposure.  However, an addendum opinion dated in August 2006, after review of the claims file, found that the Veteran had a pre-existing hearing loss disability and that it was not aggravated by service because the April 2006 VA audiogram did not demonstrate a Standard Threshold Shift.  The examiner did not address the November 2005 separation audiogram or any other post-service audiometric testing results.

The October 2006 private audiogram is uninterpreted, but appears to show pure tone thresholds ranging from 50dB at 1000Hz to 75dB at 4000Hz for the right ear and ranging from 80dB at 1000Hz to 85dB at 4000Hz for the left ear.  Speech discrimination scores were 76 percent for the right ear and 72 percent for the left ear.  The audiogram is accompanied by a note from the Veteran's private physician indicating that the hearing test is "suspicious for service related loss of hearing."

Finally, the March 2007 uninterpreted private audiogram appears to show pure tone thresholds ranging from 50dB at 1000Hz to 45dB at 4000Hz for the right ear and 45dB at 1000Hz to at 55dB at 4000Hz for the left ear.  Speech recognition scores were not provided.  

In light of the Veteran's service separation examination and the post-service audiograms, the Board finds that there was an increase in the severity of the Veteran's bilateral hearing loss during his active service.  As such, the presumption of aggravation applies with respect to bilateral hearing loss.  See 38 U.S.C.A. § 1153; see also Wagner, supra.  As the presumption of aggravation applies, it must be shown by clear and unmistakable evidence that such aggravation was due to the natural progress of the Veteran's hearing loss.  Id; see also VAOPGCPREC 3-03.

In the instant case, the Board finds there is no clear and unmistakable evidence to indicate that the aggravation of the Veteran's bilateral hearing loss was due to the natural progress of the condition.  In this regard, the Board notes the August 2006 VA addendum opinion found the Veteran's hearing loss was "not aggravated" by his military service.  The VA examiner noted that the April 2006 VA audiogram did not show evidence of a Standard Threshold Shift for either ear.  However, despite the VA examiner's conclusion, the Board observes the August 2006 VA addendum opinion contains no finding regarding whether any aggravation of the Veteran's bilateral hearing loss was clearly and unmistakably due to the natural progress of the condition.  Further, the examiner did not address the November 2005 separation audiogram or the two private post-service audiograms, showing additional hearing loss beyond that demonstrated at the time of the April 2006 VA examination.

Accordingly, the Board concludes that there is no clear and unmistakable evidence of record to indicate the increase in severity of the Veteran's bilateral hearing loss was not due to active service.  As such, the Board finds that service connection for aggravation of bilateral hearing loss is warranted.  See 38 U.S.C.A. § 1153; Wagner, supra.


ORDER

Service connection for aggravation of bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued a statement of the case addressing entitlement service connection for right arm numbness and tingling, chest pain, and dizziness.  Therefore, the issues of entitlement to service connection for right arm numbness and tingling, chest pain, and dizziness must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to service connection for right arm numbness and tingling, chest pain, and dizziness.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of these issues, the issue(s) properly on appeal should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


